DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
A.	Limitations as recited in claim 1, line 3 include “…bond lines…”. 
B.	Limitations as recited in claim 3, line 3 include “…bond lines…”. 
Therefore, the “bond lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2018/0006006, hereinafter Kim) in view of Chung et al., (US Pat. Appln. Pub. 2015/0001685, hereinafter Chung).

Regarding claim 1, Kim discloses a semiconductor device package (SDP- see Fig. 12), comprising:
a stack of semiconductor dice (see chips C2-C5 in unit M2 in Fig. 12; para 0065-0075, pp. 3-7);
an insulating material layer/IML (see 142, 144, 146, 148, etc. in Fig. 12; para 0046, 0047, 0048--0075) bonds in/within bond lines (see for example, peripheral edges/lines of opposing surfaces of C3/upper die and C2/lower die in Fig. 12,  horizontal lines at top and bottom of C2 and C3 respectively shown in a cross-sectional view of Fig. 12) between adjacent semiconductor dice of the stack;
connections between metal pillars and aligned terminal pads (see conductive/metal plugs 230, 330, 430, 530 and 138 respectively in Fig. 4, 12; para 0026, 0027, 0063) with of adjacent semiconductor dice of the stack, the connections comprising at least one of diffusion bonds or mutual contact secured by the IML bonds (for example, see para 0045); and
a coating including an IML and a mold layer/ML (see 650 and 160 in Fig. 12; para 0051, 0075) extending over a back side of an uppermost semiconductor die of the stack, over and in contact with sides of the semiconductor dice of the stack
 (Fig. 12).
Kim fails to explicitly teach: a) the IML being a non-polymeric dielectric, and b) the coating being a non-polymeric coating.  
	a) Kim further teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027).
b)  Chung teaches using a ML coating comprising conventional IML/non-polymer  or a polymer material as required (see 601 in Fig. 1B; para 0052).  
	Kim and Chung are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Chung, so that the insulation/dielectric performance can be improved and the processing can be simplified in Kim’s SDP. 
	
Regarding claim 2, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim teaches conductive elements (see bump 134 in Fig. 4, 12; para 0029) on a surface of a lowermost semiconductor die opposite other semiconductor dice of the stack.

Regarding claim 3, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein:
- Kim teaches the coating extending into openings (for example, see 160 in Fig. 8; para 0051) in sides of the stack between material of the non-polymeric dielectric bonds and material of adjacent semiconductor dice; and 
- Chung teaches using the coating /ML comprising conventional IML or a polymer material as required (see 601 in Fig. 1B; para 0052).  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the non-polymeric coating extending into openings in sides of the stack between edges of material of the non-polymeric dielectric bonds in the bond lines between adjacent semiconductor dice 
	
Regarding claim 4, lines 2-3, the limitations “.....material of the non-polymeric dielectric bonds and material of the non-polymeric coating each comprise an in situ formed compound” are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because
  only the final product/structure is relevant, not a method of forming the respective compounds by “an in situ process”, “in a separate process steps in different cycle times”, “formed in different tools”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.


Regarding claim 6, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers devoid of filler material (for example, oxide, nitride, etc.; para 0026-0027).

Regarding claim 9, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim further teaches using a variety of different IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027) providing a selection of the material of the non-polymeric diffusion bonds being different than that of the non-polymeric coating, as desired.

	
Regarding claim 13, Kim discloses a semiconductor device package (SDP- Fig. 12), comprising:
stacked semiconductor dice (see C2-C5 in unit M2 in Fig. 12; para 0065-0075, pp. 3-7);
an insulating material layer/IML devoid of filler material (see 142, 144, 146, 148, etc. in Fig. 12; para 0046, 0047, 0048-0075) bonding adjacent semiconductor dice; electrical connections (see bumps, pads and through-silicon-via/TSV plug electrodes 234, 238, 230 respectively in Fig. 6; TSV 530 in Fig. 12; para 0027, 0045-0049, 0073, 0075) extending through the IML between adjacent semiconductor dice; and
a coating including a mold layer/ML (see 160 in Fig. 12; para 0051, 0075) extending over sides of the stacked semiconductor dice
 (Fig. 12).
Kim fails to explicitly teach: a) the IML being a non-polymeric dielectric material, and b) the coating being a non-polymeric coating.  
	a) Kim further teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers devoid of filler material (for example, oxide, nitride, carbide, etc.; para 0026-0027).
b)  Chung teaches using a ML comprising conventional IML/non-polymer or a polymer material as required (see 601 in Fig. 1B; para 0052).  
	Kim and Chung are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-

Regarding claim 14, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers comprising silicon (see for example, oxide/silicon oxide, nitride/silicon nitride, carbide/silicon carbide, etc.; para 0026-0027).

Regarding claim 15, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Chung teaches using a ML comprising conventional IML (see 601 in Fig. 1B; para 0052) and Kim teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers comprising silicon (for example, oxide/silicon oxide, nitride/silicon nitride, carbide/silicon carbide, etc.; para 0026-0027).

Regarding claim 16, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches the coating/non-polymeric coating extending into openings (for example, see 160 in Fig. 8; para 0051) between facing sides of the adjacent semiconductor dice.

Regarding claims 17-18, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches a top surface of an uppermost 

Regarding claim 19, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim teaches the coating/non-polymeric coating being substantially conformal (see 160 in Fig. 12). 

Regarding claim 20, Kim and Chung teach substantially the entire claimed structure as applied to claim 13 above, wherein Kim further teaches using a variety of different IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027), providing a selection of the material of the non-polymeric diffusion bonds being different than that of the non-polymeric coating, as desired.

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2018/0006006, hereinafter Kim, Chung et al., (US Pat. Appln. Pub. 2015/0001685, hereinafter Chung) and further in view of Ha et al., (US Pat. Appln. Pub. 2010/0244217, hereinafter Ha).

Regarding claims 11-12, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, wherein Kim teaches the stack comprises dice/chips having a variety of conventional functionality including one other than memory and comprising logic as required and further teaches arranging the logic under the memory (see para 0007). Kim and Chung do not explicitly teach: a) the stack exhibit
functionality comprising radiofrequency (RF) above the memory dice.
	Ha teaches a stacked device comprising a variety of components having functionalities and circuits including conventional memory, logic, RF, optical sensor, etc., to provide the desired combination, arrangement and placement configuration as required (para 0029).    
	Furthermore, the determination and selection of parameters including dimensions (size, thickness, width/diameter, length, etc.), positioning/placement, spacing/pitch, a total number, etc., of a semiconductor device/chip in a stack, dielectric layer/IF/IML, pad, ML/encapsulation, via/pillar, etc., in Semiconductor Chip Packaging and Interconnect/Encapsulation technology is a subject of routine experimentation and optimization to achieve the desired foot print and size reduction, RF/electrical performance with improved functionality for the circuit application requirements. 
. 

6.	Claims 7-8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US Pat. Appln. Pub. 2018/0006006, hereinafter Kim, Chung et al., (US Pat. Appln. Pub. 2015/0001685, hereinafter Chung) and further in view of Okumura (US Pat 4807021), Gerber et al., (US Pat. Appln. Pub. 2007/0235850, hereinafter Gerber) and Nikitin et al., (US Pat. Appln. Pub. 2013/0292684, hereinafter Nikitin). .
	 
Regarding claims 7-8 and 10 respectively, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, except; a) a thickness of the non-polymeric dielectric bonds are between about 10 and about 25 microns, or b) a thickness of the non-polymeric coating is between about 25 and about 50 microns, or c) at least some of the semiconductor dice of the stack are of a thickness between about 30 and about 70 microns.
	Okumura teaches a SDP having conventional dielectric insulating film (IF) with a thickness of about 1.0-1.5 microns (see IF in Fig. 2, 6A; col. 2, lines 60-63).
	Gerber teaches a molded SDP wherein an encapsulation/ML coating above a chip surface is about 40-70 microns (see 260 above 202 in Fig. 2; col. 0033) to provide the desired surface protection.  

	Furthermore, the determination and selection of parameters including dimensions (thickness, width/diameter, length, etc.), spacing/pitch, a total number, etc., of a dielectric layer/IF/IML, pad, ML/encapsulation, via/pillar, semiconductor dice/chips, etc., in Semiconductor Chip Packaging and Interconnect/Encapsulation technology is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, surface protection, stress/defect reduction and improved reliability. 
	Kim, Chung, Okumura and Nikitin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chung and Kim, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), as taught by Okumura, Gerber and Nikitin, so that the desired electrical/thermal performance, surface protection and stress/defect reduction can be achieved and processing can be simplified in Chung and Kim’s SDP. 

 Regarding claims 21-22 respectively, Kim and Chung teach substantially the entire claimed structure as applied to claim 1 above, except; a) a thickness of the non-polymeric dielectric material devoid of the filler material bonding adjacent semiconductor 
	Okumura teaches a SDP having conventional dielectric insulating film (IF) with a thickness of about 1.0-1.5 microns (see IF in Fig. 2, 6A; col. 2, lines 60-63).
	Gerber teaches a molded SDP wherein an encapsulation/ML coating above a chip surface is about 40-70 microns (see 260 above 202 in Fig. 2; col. 0033) to provide the desired surface protection.  
	Nikitin teaches a SDP wherein a semiconductor die/chip has a thickness from about 1-1000 microns to achieve the desired electrical and thermal performance (see para 0037). 
	Furthermore, the determination and selection of parameters including dimensions (thickness, width/diameter, length, etc.), spacing/pitch, a total number, etc., of a dielectric layer/IF/IML, pad, ML/encapsulation, via/pillar, semiconductor dice/chips, etc., in Semiconductor Chip Packaging and Interconnect/Encapsulation technology is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, surface protection, stress/defect reduction and improved reliability. 
	Kim, Chung, Okumura and Nikitin are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chung and Kim, because they are from the same field of endeavor.
. 
Response to Arguments
7.	Applicant's arguments filed 11-30-21 have been fully considered but they are not persuasive.
A.	Applicant contends that Neither Kim nor Chung teaches or suggests non-polymeric dielectric bonds in bond lines.
	The above argument is respectfully traversed. As explained in the USC 103 rejections above, Kim discloses an insulating material layer/IML (see 142, 144, 146, 148, etc. in Fig. 12; para 0046, 0047, 0048--0075) bonds in/within bond lines (see for example, peripheral edges/lines of opposing surfaces of C3/upper die and C2/lower die in Fig. 12,  horizontal lines at top and bottom of C2 and C3 respectively shown in a cross-sectional view of Fig. 12) between adjacent semiconductor dice located close/near to each other in the stack. Kim further teaches using a variety of IMLs including conventional non-polymeric insulating dielectric material layers (for example, oxide, nitride, carbide, etc.; para 0026-0027).
B.	Applicant contends that Kim does not teach the connections comprising diffusion bonds or mutual contact secured by the non-polymeric dielectric bonds.
	The above argument is respectfully traversed. As explained in the USC 103 rejections above, Kim discloses connections between metal pillars and aligned terminal 
C.	Applicant contends that Kim does not teach a non- polymeric coating extending over a back side of an uppermost semiconductor die and in contact with sides of the semiconductor dice. 
The above argument is respectfully traversed. As explained in the USC 103 rejections above, a coating including an IML and a mold layer/ML (see 650 and 160 in Fig. 12; para 0051, 0075) extending over a back side of an uppermost semiconductor die of the stack, over and in contact with sides of the semiconductor dice of the stack.
Chung teaches a ML coating comprising conventional IML/non-polymeric or a polymer material as required (see 601 in Fig. 1B; para 0052). Therefore, the combination of Kim and Chung teaching the IML comprising conventional non-polymeric coating over and in contact with sides of the semiconductor dice, is proper.   
	
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/NITIN PAREKH/Primary Examiner, Art Unit 2811